EXHIBIT 10.35 LOANPROMISSORY NOTE Principal Sum: Nine Hundred Fifty Thousand Dollars ($ 350,000.00) Date: January 26, 2009 WHEREAS, Joseph F. Scalisi, agrees to loan Location Based Technologies, Inc., a Nevada corporation, the sum of Three Hundred Fifty Thousand Dollars ($350,000). NOW, THEREFORE, in consideration of these premises, Location Based Technologies, Inc. (the “Company”), agrees to pay Joseph F. Scalisi (the “Holder”) as the terms set forth herein: FOR VALUE RECEIVED the undersigned, Location Based Technologies, Inc. (herein after the “Company”), promises to pay to the order of Joseph F. Scalisi (“Holder”) or his assignee(s), the principal sum of Three Hundred Fifty Thousand dollars ($350,000.00) together with eight percent (8%) interest per annum thereon from January 26, 2009, until paid in full, on the balance remaining unpaid. 1.
